Case: 09-60892 Document: 00511274112 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-60892
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JORGE FAUSTINO SEGOVIA-GUEVARA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 965 537


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Jorge Faustino Segovia-Guevara (Segovia), a native and citizen of El
Salvador, petitions this court for review of the decision of the Board of
Immigration Appeals (BIA) dismissing his appeal of the Immigration Judge’s
order denying his application for withholding of removal. Segovia had argued
that he suffered persecution in El Salvador because of his refusal to join a gang.
The BIA concluded that Segovia had not shown that he was targeted for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-60892 Document: 00511274112 Page: 2 Date Filed: 10/26/2010

                                  No. 09-60892

persecution in the past, or would be targeted in the future, because of his
membership in a particular social group or for his political opinion.
      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
2009). “Factual findings are reviewed for substantial evidence, which requires
only that the BIA’s decisions be supported by record evidence and be
substantially reasonable.” Id. (internal quotation marks and citations omitted).
      “[W]ithholding of removal is a mandatory form of relief if an alien’s life or
freedom would be threatened in the country of removal because of the alien’s
race, religion, nationality, membership in a particular social group, or political
opinion.” Shaikh, 588 F.3d at 864. An alien must show that one of these
protected grounds “was or will be at least one central reason for persecuting the
applicant.” Id. The determination that Segovia has not shown membership in
a particular social group or political opinion is supported by the record and is
substantially reasonable. See id. at 863. Because he has not demonstrated that
any protected ground was a central reason for the alleged persecution, Segovia
has not demonstrated that the BIA erred in denying withholding of removal.
      Accordingly, the petition for review is DENIED.




                                        2